Sognier, Chief Judge,
concurring specially.
I am constrained to concur in the dismissal of this appeal because, pretermitting the question whether the trial court’s action constituted a final order on the issue of bail reduction, but see Reid v. State, 116 Ga. App. 640, 643-644 (1) (158 SE2d 461) (1967) (held, trial court’s refusal to rule on a speedy trial demand was an appealable judgment), an appeal from an order denying a defendant’s motion for pretrial bail “is an interlocutory matter requiring a defendant to follow the interlocutory procedure set forth in OCGA § 5-6-34 (b). [Cit.]” Howard v. State, 194 Ga. App. 857 (392 SE2d 562) (1990). Nonetheless, given the posture of the case below, I find it necessary to give some direction to this matter.
Excessive bail is prohibited by Art. I, Sec. I, Par. XVII of the 1983 Georgia Constitution, and our courts have long recognized that excessive bail is the equivalent of a refusal to grant bail. Reid v. Perkerson, 207 Ga. 27, 29 (4) (60 SE2d 151) (1950). A defendant seeking a reduction in the amount of bail set may file either a writ of habeas corpus, id., or a motion for reduction of bail. See Summerlin v. State, 162 Ga. App. 747 (293 SE2d 26) (1982). Although in this case the magistrate’s court had authority to set bail, OCGA §§ 17-6-1 (b); 15-10-2 (9), the judges of the superior courts have authority “[t]o hear and determine questions arising upon . . . [w]rits of habeas corpus or bail . . . [and] the lessening of the amount of bail,” OCGA § 15-6-9 (5) (A), (C), and thus the superior court erroneously concluded it could not hear the defendant’s request for bail reduction.
Accordingly, the defendant is. entitled either to file a new motion for reduction of bail or to renew the portion of his previously filed and dismissed writ of habeas corpus that raised the issue of excessive bail. Upon the filing of either such pleading, the superior court should conduct a hearing to consider whether the amount of bail set by the magistrate is excessive. See Summerlin, supra. If the amount originally set is in excess of that needed to reasonably assure the presence of the defendant, bail should be reduced. Jones v. Grimes, 219 Ga. 585, 587-589 (2) (134 SE2d 790) (1964).